Cuyahoga County, No. 60531. Upon consideration of appellee’s motion to amend procedure and set briefing schedule,
IT IS ORDERED by the court, effective February 8,1996, that the motion to amend procedure and set briefing schedule be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that copies of Dr. Resnick’s competency evaluation of Wilford Berry shall be served by the Clerk upon counsel of record for the parties within two days of receipt of the evaluation.
IT IS FURTHER ORDERED by the court that each party shall file a brief, within twenty days of the filing of Dr. Resnick’s report, to address whether this court should hold a competency hearing and, if so, what procedures should be followed. Each party may file a responsive brief no later than ten days from the date of filing of the opposing party’s brief.